[1] In this case, it having been stipulated by the parties "that the appeal in the above entitled action shall be heard with the appeal in said action now numbered as 1 Civ. 6403, and argued and submitted on the transcript in this action and the briefs in said action numbered 1 Civ. 6403," and the judgment in the said action "now numbered 1 Civ. 6403 shall govern the appeal in the above-entitled action numbered S.F. No. 12338," and the judgment in the said action Civ. No. 6403, *Page 797 California Land Co. v. Town of Corte Madera, ante, p. 393 [275 P. 866], having been this day affirmed, it is ordered that the judgment herein be also affirmed.
Sturtevant, J., and Nourse, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 4, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 29, 1929.
Preston, J., dissented.
 *Page 1